Citation Nr: 0204801	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  00-15 538	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to a compensable disability rating for 
service-connected hemorrhoids..



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty for more than 20 years 
before retiring in May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, which denied a compensable rating for 
service-connected hemorrhoids.

During the course of the appeal of the May 2000 rating 
decision to the Board, the Veteran's Claims Assistance Act of 
2000 (VCAA) was enacted in November 2000.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  Among other things, this law clarified the 
obligations of VA with respect to the duty to assist 
claimants.  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet final as of that date 
because an appeal was filed which abated the finality of the 
decision appealed.  In 2001, VA issued regulations 
implementing the VCAA.  66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).

The Board finds with respect to this claim that all 
development necessary to adjudicate the claim has been 
conducted, and that VA's duty to assist the veteran, as 
affirmed and clarified by the VCAA, has been fulfilled.  See 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (noting 
that the VCAA is a reason to remand many, many claims, but it 
is not an excuse to remand all claims).  In this regard, the 
veteran was afforded a VA examination in April 2000 to 
evaluate the status of his service-connected condition; he 
was notified in the rating decision, the statement of the 
case, and the supplemental statement of the case of the 
reasons for the RO's decision and of the legal requirements 
that needed to be met in order for his claim to be granted.  
The veteran has submitted private medical evidence in support 
of his claim, and this evidence has been associated with the 
claims file.

Thus, the veteran has been provided with sufficient notice as 
to the evidence necessary to support his claim, and there is 
no indication that there is any other evidence to be obtained 
or development to be accomplished which would assist in the 
adjudication of his claim.  Accordingly, the Board is 
satisfied that the facts relevant to the claim have been 
properly developed and that there is no further action which 
should be undertaken to comply with the provisions of the 
VCAA or the implementing regulations.  A remand to afford the 
RO an opportunity to consider the claim in light of the VCAA 
and the implementing regulations would only serve to further 
delay resolution of the claim with no benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); cf. Brady v. Brown, 4 Vet. App. 
203, 207 (1993) (a remand is unnecessary even where there is 
error on the part of VA, where such error was not ultimately 
prejudicial to the veteran's claim).


FINDINGS OF FACT

Service-connected hemorrhoids were manifested most recently 
by two nontender, 1-centimeter, external hemorrhoids, no 
internal hemorrhoids, and no bleeding noted.


CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of, or 
incident to, military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1.  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

For internal or external hemorrhoids, the VA Schedule for 
Rating Disabilities provides a noncompensable rating for mild 
or moderate hemorrhoids; a 10 percent disability rating for 
large or thrombotic irreducible hemorrhoids, with excessive 
redundant tissue, evidencing frequent recurrences; and a 20 
percent disability rating for hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures.  38 
C.F.R. § 4.114, Diagnostic Code 7336.

In this case, service connection was granted for hemorrhoids 
shortly after the veteran retired from service in 1969.  An 
August 1969 VA examination reflected that the hemorrhoids 
were asymptomatic.  A noncompensable rating was assigned.

In March 2000, the RO received a claim from the veteran for 
an increased, or compensable, rating.  A VA examination was 
conducted in April 2000.  The veteran complained of rectal 
pain, itching, and bleeding, on the average of one or two 
days per month.  He reported treating the symptoms with 
creams and suppositories and stated that the symptoms were 
exacerbated with lifting.  The veteran reported having 
undergone surgery once by a local physician.  The VA examiner 
noted that the veteran described what sounded to be an 
incision and drainage of a thrombosed hemorrhoid.  
Examination revealed two nontender, 1-centimeter external 
hemorrhoids.  No internal hemorrhoids were identified.  No 
bleeding was noted.  Stool was negative for "occult", 
meaning "hidden", blood.  Stedman's Medical Dictionary 1237 
(26th ed. 1995).  The impression was external hemorrhoids.

In a May 2000 rating decision, the RO continued the 
noncompensable rating assigned for the service-connected 
hemorrhoids.  In the rating decision, the RO informed the 
veteran of the findings on the VA examination and of the 
requirements for a higher rating under the Schedule.  In 
addition, the RO also considered the requirements for an 
"extraschedular" rating, i.e., a situation where, despite 
there being no evidence meeting the criteria for higher 
rating under the Schedule, there is nevertheless evidence of 
an exceptional or unusual disability picture with marked 
interference with employment or evidence of frequent periods 
of hospitalization for the service-connected condition.  
38 C.F.R. § 3.321(b)(1).  The RO determined that the evidence 
in this case did not warrant consideration for an 
extraschedular rating and notified the veteran of those 
requirements in the rating decision.

In his notice of disagreement, the veteran stated that the VA 
examiner was incorrect in stating in the examination report 
that the veteran only had symptoms 2 days per month.  The 
veteran stated that he had pain and itching constantly and 
that fistulas hung down and were swollen and he was in 
misery.  He stated that he had had them lanced on one 
occasion by a private doctor.  The veteran submitted the 
private physician's report.  The veteran pointed out that the 
doctor stated that the hemorrhoids were "thrombotic", which 
finding, the veteran argued, warranted a 10 percent rating.  
A statement of the case was issued in July 2000 continuing 
the noncompensable rating for the hemorrhoids.

The medical report of the private physician, W.J.W., M.D., 
consisted of two entries, one dated in July 1998 and the 
other dated in September 1998.  In July 1998, the veteran's 
chief complaint was hemorrhoids.  The veteran stated that he 
had had hemorrhoids for 40 years and that presently there was 
no bleeding.  Examination revealed a thrombosed hemorrhoid 
which was treated by incision and drainage.  The plan 
included a topical hemorrhoid cream.  In September 1998, the 
doctor noted that the veteran stated that he felt good, that 
he had no complaints, and that his hemorrhoids were better.  
On examination, the perirectal, anus, and rectal areas were 
normal.  Rectal tone was normal, and no masses were palpated.  
Stool was brown and "guaiac negative", meaning that the 
test for the presence of occult, or hidden, blood in the 
stool reflected that there was no blood in the stool.  See 
Stedman's at 750, 1237 (26th ed. 1995).

In a July 2000 supplemental statement of the case, the RO 
continued the noncompensable rating for hemorrhoids.  In July 
2000, the veteran submitted VA Form 9 substantive appeal 
along with a statement from W.J.W., M.D.  The doctor's 
statement was dated in July 2000 and confirmed that the 
veteran was seen in March 1998 in the doctor's office and 
underwent treatment for thrombosed hemorrhoids by incision 
and extraction.

Although the evidence reflects that the veteran had 
thrombosed hemorrhoids in July 1998, the medical evidence 
subsequent to treatment for that condition does not show the 
presence of thrombotic irreducible hemorrhoids, with 
excessive redundant tissue, evidencing frequent recurrences, 
the requirements for a 10 percent rating.  Rather, the 
subsequent evidence, including the private doctor's notation 
in September 1998 and the VA examination in April 2000, 
reflects that the thrombotic hemorrhoids present in 1998 were 
reduced by incision and drainage and have not recurred.  The 
private doctor's July 2000 statement does not add anything to 
what was already apparent from his 1998 records and does not 
provide any evidence of a recurrence of the thrombosed 
hemorrhoids.  

Where an increase in the disability rating is at issue, 
current medical findings are assigned more evidentiary weight 
than past medical reports as the current level of the 
veteran's disability is the primary concern.  Francisco, 7 
Vet. App. at 58; see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).  
Accordingly, the Board concludes that the criteria in the 
rating schedule for a compensable rating for hemorrhoids have 
not been met in this case.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.114, Diagnostic Code 7336.  Moreover, the Board concurs 
with the RO's conclusion that there is no evidence of 
exceptional or unusual circumstances in this case which could 
support an extraschedular rating for hemorrhoids.  Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (noting that the Board is 
not precluded from affirming a conclusion of the RO that the 
criteria for extraschedular consideration have not been met); 
VAOPGCPREC 6-96 at para. 18 (Aug. 16, 1996).


ORDER

A compensable disability rating for service-connected 
hemorrhoids is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

